Citation Nr: 1612722	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for erectile dysfunction, to include as a complication diabetes.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as a complication of diabetes or as due to exposure to herbicides and a manifestation of diabetes.  

6.  Entitlement to service connection for a bilateral ankle disability. 

7.  Entitlement to service connection for a bilateral hip disability.  

8.  Entitlement to service connection for a bilateral elbow disability. 

9.  Entitlement to service connection for a bilateral wrist disability.  

10.  Entitlement to service connection for a bilateral knee disability.  

11.  Entitlement to service connection for a right thumb disability. 

12.  Entitlement to service connection for hypertension, to include as a complication of diabetes or as due to exposure to herbicides or a manifestation of diabetes.   

13.  Entitlement to service connection for a right ring finger injury.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to September 1975.    

This appeal before the Board of Veterans' Appeals (Board) arose on appeal from a January 2009 rating decision by the RO that addressed the claims for service connection for each disability listed on the Title Page but hypertension and a right ring finger injury.  The Veteran filed a notice of disagreement (NOD) in April 2009 with respect to the claims denied by the January 2009 rating decision and the RO issued a statement of the case (SOC) with respect to these claims in August 2009.  The Veteran filed a substantive appeal with respect to these claims (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  

With respect to hypertension and right ring finger, a September 2003 rating decision denied service connection for this disability, as well as, inter alia, claims for service connection for peripheral neuropathy, a right thumb injury, and bilateral ankle, knee, hip, wrist, and elbow disabilities.  The Veteran filed an NOD with respect to the denial of these claims in March 2004 and the RO issued an SOC addressing these claims in May 2005.  The Veteran filed a timely [with application of the "Mailbox Rule" under 38 C.F.R. § 20.305(a) (2015] substantive appeal with respect to these claims via a VA Form 9 in July 2005.  As such, in addition to the disabilities addressed in the January 2009 rating decision and August 2009 SOC, appeals with respect to the claims for service connection for hypertension and right ring finger disabilities have been perfected to the Board and have been listed as such on the title page.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015). 

In addition, as the Veteran also perfected an appeal with respect to the claims for service connection for peripheral neuropathy, right thumb disability, and bilateral ankle, knee, hip, wrist, and elbow disabilities denied by the September 2003 rating decision, these claims do not require the submission of new and material evidence (contrary the characterizations in the January 2009 rating decision and August 2009 SOC) and have been listed accordingly on the title page.  

In September 2015, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript from this hearing is of record.  Following the September 2015 Board hearing, upon request, the undersigned held the record open for 60 days, but no additional evidence in support of the appeal has since been received.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.
   
The Board's dismissals of the claims for service connection for PTSD, a cervical spine disability, and bilateral ankle, knee, hip, wrist, and elbow disabilities are set forth below.  The claims for service connection for diabetes mellitus type II, erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and a right ring finger injury are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a June 2015 rating decision, the RO granted service connection for PTSD. 

2.  During the September 2015 Board hearing, the Veteran withdrew his appeal with respect to the claims for service connection for a cervical spine disability, and bilateral ankle, knee, hip, wrist, and elbow disabilities.   

CONCLUSIONS OF LAW

1.  As the June 2015 award of service connection for PTSD represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran with respect to claims for service connection for a cervical spine disability, and bilateral ankle, knee, hip, wrist, and elbow disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

First with respect to PTSD, the Veteran perfected an appeal to the Board with respect to the January 2009 denial of a claim for service connection for this disability.  The claim for service connection for PTSD was granted in a June 2015 rating decision, effective January 14, 2008, the date of receipt of the Veteran's claim.  Under these circumstances, the Board finds that the claim for service connection for PTSD, for which an appeal was perfected, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  The Veteran was notified of this fact in a September 2015 letter following the issuance of the June 2015 rating decision.  

Hence, with regard to the claim for service connection for PTSD, there is no longer any case or controversy with respect to this matter pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, this claim must be dismissed.

With respect to the claims for service connection for a cervical spine disability, and bilateral ankle, knee, hip, wrist, and elbow disabilities, the Veteran withdrew his appeal with respect to these claims at the September 20145 hearing before the undersigned and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they must be dismissed.  38 C.F.R. § 20.204.  


ORDER

The appeal with respect to the claim for service connection for PTSD is dismissed.  

The appeal with respect to the claim for service connection for a cervical spine disability is dismissed. 

The appeal with respect to the claim for service connection for a bilateral ankle disability is dismissed. 

The appeal with respect to the claim service connection for a bilateral hip disability is dismissed.  

The appeal with respect to the claim service connection for a bilateral elbow disability is dismissed. 

The appeal with respect to the claim service connection for a bilateral wrist disability is dismissed.

The appeal with respect to the claim service connection for a bilateral knee disability is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

Initially, the Board notes that subsequent to the December 2009 supplemental SOC (SSOC), pertinent, or potentially so, VA clinical records (dated at the time of this writing as contained in the VVA file through January 2014 ) have been received but not addressed by the AOJ.  Inspection of the record has not revealed a waiver of initial AOJ consideration of all of these records by the Veteran; as such, and in light of the additional development needed as set forth below, the AOJ will be requested to complete an SSOC with respect to each remanded claim (that is not otherwise granted in full) that reflects an adjudication of these claims-with  consideration of all the evidence received since the December 2009 SSOC-so as to comply with the provisions of 38 C.F.R. § 20.1304(c) (2015).

With respect to the claims for service connection, while the Veteran has only explicitly raised the matter of entitlement to service connection for peripheral neuropathy and diabetes based on a presumption of exposure to herbicides during his service in the Republic of Vietnam based on his (documented by official service department records), all theories of entitlement to the benefits sought reasonably  raised by the record must be considered by the Board.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  As such and in light of the Veteran's documented Vietnam service, the claim for service connection for hypertension has been expanded by the Board to include consideration of each disability as a complication of the diabetes for which service connection is also sough, and as due to exposure to herbicides.

Regarding the latter theory of entitlement, the Board notes that only certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Early-onset peripheral neuropathy is among the diseases presumed to be associated with herbicide exposure but, in order for the presumption to apply, the neuropathy must have become manifest to a degree of 10 percent or more within one year the Veteran's last in-service exposure and to have resolved within two years of the date of onset.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) Note 2 (2015)  In addition, hypertension is specifically excluded as a disease presumed  to be the result of exposure to herbicides.  38 C.F.R. § 3.309(e), Note 3.   

The record does not reflect the type of neuropathy (as such is not shown within one year of exposure and, as, the record reflects recent complaints of neuropathy, did not resolve within two years of onset) for which the presumption based on herbicide exposure applies.  Nevertheless, the Veteran may still establish service connection for peripheral neuropathy, as well as erectile dysfunction and hypertension, by showing that any such disability is, in fact, directly and causally linked to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).  Moreover, service connection for hypertension may be granted on a basis of a "chronic" disability if shown to a compensable degree within one year of separation from service under the provisions of 38 C.F.R. §§ 3.307, 3.309(a). 

In light of the testimony referencing the presumptions with respect to herbicide exposure for Vietnam Veterans such as himself and his belief that he has diabetes (he testified as to having "borderline" blood sugar levels and being "hypoglycemic," perhaps based on the misperception that such represents abnormally high blood sugar) but that it simply had not been diagnosed, the Board held the record for 60 days for the purpose of obtaining a confirmed diagnosis of diabetes.  As indicated, following the hearing, no additional evidence was received. 

Notwithstanding the above, given the Veteran's presumed exposure to herbicides during his verified Vietnam service, the fact that the mere presence of diabetes (to a compensable degree) warrants service connection based on this presumption; and that peripheral neuropathy, erectile dysfunction, and/or hypertension may be (a) complication(s); the Board finds that VA examination to obtain clinical findings as to diagnosis and etiology of each of the claimed disabilities addressing all applicable theories of entitlement is warranted.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the holding in Combee, if not an identified complication of diabetes, the examiner should render an opinion as to whether the Veteran has peripheral neuropathy, erectile dysfunction, or hypertension as a result of service, to include based on in-service exposure to herbicides.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon, supra.   

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records, to include any outstanding VA  records.

The AOJ should also afford the Veteran the opportunity to provide additional information and/or evidence pertinent to the claims being remanded (to include the right finger injury claim), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate VA physician to address the claims for service connection for diabetes, erectile dysfunction, peripheral neuropathy, and hypertension.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The physician, clinician should offer opinion, consistent with sound medical judgment, as to the following: 

a) Whether the Veteran currently has diabetes mellitus, and, if so, whether such is managed by, at least, a restricted diet;

b) Whether the Veteran has erectile dysfunction, peripheral neuropathy, or hypertension; and, if so, for each, whether the disability is at least as likely as not (a 50 percent or greater probability  (1) is complication of diabetes mellitus; or, if not, (2) is etiologically related to service, to include presumed exposure therein to herbicides.  For hypertension, the physician should also indicated whether the disability was, at least as likely as not, manifested to a compensable degree within the first post-service year

In addressing the above, the physician  must consider and discuss all relevant medical evidence, as well all lay assertions. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided. 

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims that have been remanded in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that documents consideration of all pertinent evidence (to particularly include that noted above), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


